Citation Nr: 9902659	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-17 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease at C5-6 with osteophytes, radiculopathy at C6-7 and 
headaches, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel







INTRODUCTION

The veteran had active service from May 1974 to August 1980, 
June 1986 to January 1987, and from April 1987 to May 1988.  

This appeal is before the Board of Veterans Appeals (Board) 
from an October 1995 determination of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO); wherein the RO denied an increased evaluation 
for a back condition.  The RO noted that the evidence showed 
treatment for a nonservice-connected low back disorder.

The veteran perfected his appeal as to the issue of an 
increased evaluation for his cervical spine disability.  In 
his May 1997 VA Form 9, the veteran indicated that his back 
disability was also manifested by numbness in both feet.  In 
this regard, the Board notes that service connection for a 
low back disability was granted in an April 1998 rating 
decision.  The Board further notes that the issue of an 
increased evaluation for the veteran's low back disability is 
not before the Board at this time as the veteran has not 
perfected an appeal as to this issue.  

It also appears upon review of the claims file that action 
has not been taken with respect to the accredited 
representative's memo dated in January 1999.  The April 1998 
rating decision indicated that service connection had been 
erroneously denied for an adjustment disorder.  Although the 
RO found that clear and unmistakable error had been 
committed, it does not appear that either a diagnostic code 
or a disability rating was assigned to the adjustment 
disability in the April 1998 or subsequent rating decisions.  
This matter is referred to the RO for appropriate action.  




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a review of the claims file, the Board finds that 
the medical evidence accompanying the veteran's claim for an 
increased evaluation for degenerative disc disease of the 
cervical spine is inadequate for rating purposes.  In cases 
where the medical evidence accompanying the claim is not 
adequate for rating purposes, a VA examination will be 
afforded.  38 C.F.R. § 3.326 (1998).  

In the instant case, the veteran underwent a neurological 
examination in March 1998.  The VA examiner diagnosed a ten 
year history of bitemporal cephalalgia, post traumatic by 
history, etiology not determined at the time of the 
examination.  The examiner recommended further evaluation of 
the veteran's headaches at the VA neurology clinic.  In this 
regard, the Board notes that the service representative 
asserts that the veteran's headaches warrant a separate 
evaluation citing Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

In light of the examiner's inconclusive diagnosis and 
incomplete findings, the Board finds that it cannot fulfill 
its duty to provide reasons and bases in terms of rating the 
veteran under the appropriate diagnostic codes.  See Massey 
v. Brown, 7 Vet. App. 204 (1994) (requiring the Board to 
discuss the specific factors relating to the rating 
criteria).  




The Board also finds that the medical evidence is incomplete 
with respect to evaluation of the severity of the 
degenerative disc disease.  The VA neurologist in March 1998 
included "rule out right C6 radiculopathy" in her diagnosis.  
The neurologist noted that she could not comment on the 
radiculopathy because nerve conduction velocity and 
electromyography (EMG) studies were not available for review.  
In light of the examiner's inconclusive finding with respect 
to the veteran's radiculopathy, the Board finds that an 
additional medical examination is necessary prior to 
rendering a decision in the current appeal.  Therefore, it is 
the opinion of the Board that a contemporaneous and thorough 
VA examination would be of assistance to the Board in 
determining the severity of the veterans service-connected 
disability, and would be instructive with regard to the 
appropriate disposition of the issue submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

In light of the above, and to ensure full compliance with 
VAs duty to assist under 38 U.S.C. A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998), the case is REMANDED to the RO 
for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who have treated 
him for his cervical spine disability 
since March 1998.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veterans complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veterans response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for a VA orthopedic 
examination of the veteran by an appropriate 
specialist to determine the nature and extent 
of severity of his service-connected 
degenerative disc disease at C5-6 with 
osteophytes, radiculopathy at C6-7 and 
headaches.  The claims file and a separate 
copy of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of the 
examination and the examiner must annotate 
the examination report that such review of 
the evidentiary record was accomplished.  

Any further indicated special studies must be 
conducted.  The examiner should record 
pertinent medical complaints, symptoms, and 
clinical findings, including range of motion 
of the cervical spine, with an explanation as 
to the normal range of motion, and any 
neurological/orthopedic manifestations.  The 
examiner should record information concerning 
pain on use, and comment on the functional 
limitations, if any, caused by the cervical 
spine disability.  It is requested that the 
examiners provide explicit responses to the 
following questions:

? Does the veteran have radiculopathy 
associated with the cervical spine 
disability; and if so, characterize the 
severity and describe the functional 
limitations due to such radiculopathy. 

? Does the veteran have a headache disorder; 
and if so, is the disorder the result of 
or due to the cervical spine disability?  
The examiner should also note whether the 
headache disorder is manifested by 
migraines and the frequency of such 
migraines. 



? Does the service-connected cervical spine 
disability cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations and on the 
ability of the veteran to perform average 
employment in a civil occupation?  If the 
severity of these manifestations cannot be 
quantified, the examiner should so 
indicate.

? With respect to the subjective complaints 
of pain, the examiner should carefully 
elicit all of the veterans subjective 
complaints concerning the cervical spine 
disability and offer opinions as to 
whether there is adequate pathology 
present to support the level of each of 
the veterans subjective complaints.

? The examiner should examine the cervical 
spine and identify any objective evidence 
of pain or functional loss due to pain 
associated with the service-connected low 
back disability.  The examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that pain could significantly limit 
functional ability of the spine during 
flare-ups.  

The examiner should also offer an 
opinion as to the extent of any 
increased functional loss due to pain 
on increased use of the cervical spine 
during flare-ups, expressed, if 
possible, in additional degrees of 
loss of range of motion.  A complete 
rationale for any opinions expressed 
must be provided

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  


In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for degenerative 
disc disease at C5-6 with osteophytes, 
radiculopathy at C6-7 and headaches with 
consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45, and the 
holdings in DeLuca as warranted.  The RO 
should also consider whether a separate 
evaluation is warranted for a headache 
disability secondary to the cervical 
spine disability with consideration of 
38 C.F.R. § 3.310 and Esteban v. Brown, 6 
Vet. App. 259 (1994).

If the benefits requested on appeal are not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case, and a reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
